 



Exhibit 10.4
                     Performance Units
2007 CHAIRMAN PERFORMANCE UNIT AGREEMENT
          This 2007 Performance Unit Agreement (this “Agreement”) is between
Oceaneering international, inc. (the “Company”) and __________ (the
“Participant”), the non-employee Chairman of the Board of Directors of the
Company (“Chairman”), regarding an award (“2007 Performance Award”) of
__________ units (“Performance Units”), each representing an initial notional
value of $100.00, under the 2005 Incentive plan of oceaneering international,
inc. (the “Plan”), awarded to the Participant effective February 23, 2007 (the
“Award Date”), and subject to the following terms and conditions:
     1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of (i) the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof, and (ii) the Amended and Restated Service
Agreement dated December 21, 2006 between the Participant and the Company (the
“Service Agreement”). In the event of a conflict between this Agreement and the
Service Agreement, the Service Agreement shall control the Participant’s rights
under this Agreement. Except as defined or otherwise specifically provided
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan and the Service Agreement.
     2. Vesting.
     (a) The 2007 Performance Award hereby granted shall become vested in full
on the third anniversary of the Award Date, provided the Participant is Chairman
on such anniversary date.
     (b) Performance Units subject to this 2007 Performance Award shall vest,
irrespective of the provisions set forth in subparagraph (a) above, provided
that the Participant has continuously served as Chairman from the Award Date
until the applicable December 15th following the later of (i) the Award Date,
and (ii) his attainment of Retirement Age, in the following amounts provided the
Participant is serving as Chairman on the applicable December 15th:
     (i) on December 15, 2007, one-third of the 2007 Performance Award shall be
vested;
     (ii) on December 15, 2008, an additional one-third of the 2007 Performance
Award shall be vested; and
     (iii) on December 15, 2009, the entire 2007 Performance Award shall be
vested.

Page 1 of 7



--------------------------------------------------------------------------------



 



     (c) All Performance Units subject to this 2007 Performance Award shall
vest, irrespective of the provisions set forth in subparagraphs (a) or
(b) above, provided that the Participant has continuously served as Chairman
since the Award Date, upon the Participant ceasing to serve as Chairman pursuant
to Section 4(a) of the Service Agreement.
     (d) For purposes of this Agreement:
     (i) “Change of Control” means:
     (A) any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s outstanding Voting Securities, other than
through the purchase of Voting Securities directly from the Company through a
private placement; or
     (B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or
     (C) the Company is merged or consolidated with another corporation or
entity and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former shareholders of the Company; or
     (D) a tender offer or exchange offer is made and consummated by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or
     (E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
     (1) the Incumbent Board does not have authority (whether by law or
contract) to directly control the use or further disposition of such assets; and
     (2) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.

Page 2 of 7



--------------------------------------------------------------------------------



 



     (F) Anything else in this definition to the contrary notwithstanding:
          (1) no Change of Control shall be deemed to have occurred by virtue of
any transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and
          (2) no Change of Control shall be deemed to have occurred unless such
event constitutes an event specified in Code Section 409A(2)(a)(v) and the
Treasury Regulations promulgated thereunder.
     (ii) “Person” means, any individual, corporation, partnership, group,
association or other “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, and the related rules and
regulations promulgated thereunder.
     (iii) “Retirement Age” means the earlier to occur of:
     (A) age 65 or more, or
     (B) age 60 or more with at least 15 years of continuous service with the
Company,
provided that the Participant has remained in service with the Company until the
earlier to occur of (A) or (B). The Company hereby acknowledges that Participant
has satisfied the requirements of “Retirement Age” as set forth herein as of the
date of this Agreement
     (iv) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     3. Forfeiture of 2007 Performance Award. If the Participant ceases to serve
as Chairman pursuant to Section 4(b) of the Service Agreement, all unvested
Performance Units as of the date Participant no longer serves as Chairman shall
be forfeited.
     4. Determination of Final Value of Performance Units. The Committee shall,
as soon as practicable after the close of the 2007-2009 Performance Period,
determine the final value of each Performance Unit granted hereunder in
accordance with the 2007 Performance Award: Goals and Measures (a copy of which
has been furnished to the Participant). Such final value may range from $0 to
$125.

Page 3 of 7



--------------------------------------------------------------------------------



 



     5. Settlement and Payment.
     (a) Unless paid earlier pursuant to Sections 5(b) or 5(c) below, payment of
2007 Performance Awards that vest by reason of Subparagraph 2(a) or 2(b) of this
Agreement shall be made as soon as administratively practicable after the close
of the 2007-2009 Performance Period. In no event shall such payment be made
later than the 15th day of the third calendar month following the calendar month
that includes the close of the 2007-2009 Performance Period. In the event a
Change of Control occurs during the 2007-2009 Performance Period, the amount of
such payment shall be determined as if each Performance Goal had been satisfied
at the Target Level.
     (b) Upon Participant ceasing to serve as Chairman pursuant to Section 4(b)
of the Service Agreement, the portion of the 2007 Performance Award that has
vested by reason of Subparagraph 2(b) shall be paid as soon as administratively
practicable after such cessation of service as if each Performance Goal had been
satisfied at the Target Level, with no reduction for such date occurring prior
to the close of the 2007-2009 Performance Period. In no event shall such payment
be made later than the 15th day of the third calendar month following the
calendar month that includes the date of such cessation of service.
     (c) Upon Participant ceasing to serve as Chairman pursuant to Section 4(a)
of the Service Agreement, the entire 2007 Performance Award shall be paid as
soon as administratively practicable after such cessation of service as if each
Performance Goal had been satisfied at the Maximum Level, with no reduction for
such date occurring prior to the close of the 2007-2009 Performance Period. In
no event shall such payment be made later than the 15th day of the calendar
month following the calendar month that includes the date of such cessation of
service.
     (d) Settlement of all 2007 Performance Awards will be made by payment in
cash.
     6. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.
          Notwithstanding the foregoing, in the event that the address of the
Company’s principal executive offices is changed prior to the date of any
exercise of this 2007 Performance Award, notices shall instead be made pursuant
to the foregoing provisions at the then current address of the Company’s
principal executive offices.
          Any notice or other communication to the Participant with respect to
this Agreement or the Plan shall be given in writing and shall be deemed
effectively delivered or given upon receipt or, in the case of notices mailed by
the Company to the Participant, five days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the address specified at
the end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.

Page 4 of 7



--------------------------------------------------------------------------------



 



     7. Assignment of 2007 Performance Award. Except as otherwise permitted by
the Committee and as provided in the immediately following paragraph, the
Participant’s rights under the Plan and this Agreement are personal, and no
assignment or transfer of the Participant’s rights under and interest in this
2007 Performance Award may be made by the Participant other than by a domestic
relations order. This 2007 Performance Award is payable during his lifetime only
to the Participant, or in the case of the Participant being mentally
incapacitated, this 2007 Performance Award shall be payable to his guardian or
legal representative.
          The Participant may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the 2007 Performance Award under this Agreement, if any,
will pass upon the Participant’s death and may change such designation from time
to time by filing with the Company a written designation of Beneficiary on the
form attached hereto as Exhibit A, or such other form as may be prescribed by
the Committee; provided that no such designation shall be effective unless so
filed prior to the death of the Participant and no such designation shall be
effective as of a date prior to receipt by the Company. The Participant may
change his Beneficiary without the consent of any prior Beneficiary by filing a
new designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, the 2007 Performance Award, if any, will pass
to the designated Beneficiary and such person will be deemed the Participant for
purposes of any applicable provisions of this Agreement. If no such designation
is made or if the designated Beneficiary does not survive the Participant’s
death, the 2007 Performance Award shall pass by will or, if none, then by the
laws of descent and distribution.
     8. Withholding. The Company’s obligations under this Agreement shall be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (the “Required Withholding”). The
Company may withhold an appropriate amount of cash necessary to satisfy the
Participant’s Required Withholding, and deliver the remaining amount of cash to
the Participant, unless the Participant has made arrangements with the consent
of the Company for the Participant to deliver to the Company cash, check, other
available funds or shares of previously owned Common Stock for the full amount
of the Required Withholding by 5:00 p.m. Central Standard Time on the date an
amount is included in the income of the Participant. The amount of the Required
Withholding and the number of shares to satisfy the Participant’s Required
Withholding shall be based on the Fair Market Value of the shares on the date
prior to the applicable date of income inclusion.
     9. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Section 7 of this Agreement.
     10. No Service as Chairman Guaranteed. No provision of this Agreement shall
confer any right upon the Participant to serve as Chairman.

Page 5 of 7



--------------------------------------------------------------------------------



 



     11. Qualified Performance Awards. The Performance Units and the related
2007 Performance Award granted hereunder are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code. The Committee
shall take such action as necessary to so qualify such 2007 Performance Award
under the provisions of Section 162(m) and the related regulations and Treasury
pronouncements. No action taken to comply with Section 162(m) shall be deemed to
impair a benefit under this Agreement.
     12. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an additional tax under Section 409A of the Code and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the additional tax and no action taken
to comply with Section 409A shall be deemed to impair a benefit under this
Agreement.
     13. Participant Limit. The 2007 Performance Award made hereunder shall not
be in an amount greater than $5,000,000 for any Participant.
     14. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
     15. Amendment. Except as set forth herein, this Agreement cannot be
modified, altered or amended except by an agreement, in writing, signed by both
the Company and the Participant.

            OCEANEERING INTERNATIONAL, INC.
    Award Date: February 23, 2007  By:           George R. Haubenreich, Jr.     
  Senior Vice President, General Counsel and Secretary     

          The Participant hereby accepts the foregoing 2007 Performance Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

                    PARTICIPANT:
    Date:                           Participant’s Address:                      
           

Page 6 of 7



--------------------------------------------------------------------------------



 



Exhibit A to 2007 Chairman
Performance Unit Agreement
Designation of Beneficiary
           I,                                                                
(“Participant”), hereby declare that upon my death,                  
                                            (the “Beneficiary”) of
                                                             (address), who is
my                                                              (relationship),
will be entitled to the 2007 Performance Award which may become payable under
the Plan and all other rights accorded the Participant under the Participant’s
2007 Performance Unit Agreement (capitalized terms used but not defined herein
have the respective meanings assigned to them in such agreement).
          It is understood that this designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
          It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked upon the filing of this designation with
the Company. This designation of Beneficiary may only be revoked in writing,
signed by the Participant, and filed with the Corporate Secretary of the Company
prior to the Participant’s death.

         
 
     
 
     
 
  Participant
 
       
 
     
 
     
 
  Date

Page 7 of 7